Title: To Thomas Jefferson from Villedeuil, 20 February 1789
From: Villedeuil, Pierre Charles Laurent de
To: Jefferson, Thomas



Excellence
V[ersai]lles 20 fevrier 1789.

Je n’ai reçu la premiere lettre dont Vôire Excellence m’a honoré que le 14 du Courant. Dès le 15, J’ai Remis à Mr. Le Lieutenant général de Police le saufconduit que Je me suis déterminé à accorder au S. Jonathan Nesbitt, par pur Egard pour vôtre Recommandation. Ce saufconduit a eu son Execution dans un moment où il etait sous la main de son créancier. Je ne puis assez insister auprès de Vôtre Excellence pour l’engager à donner quelque Satisfaction au Sr. Dupré, Négociant à Beauvais, qui est ce créancier, et qui avait fait les propositions les plus raisonnables au Sr. Nesbitt, puisqu’il ne lui Demandait Sûreté que pour les deux tiers de sa Créance. Permettez moi de Representer à Vôtre Excellence qu’il serait de son esprit de Justice et d’humanité d’arrêter les plaintes fondées de ce Malheureux créancier que Je Recommande Justement à la bonté de Vôtre Excellence.
J’ai L’honneur d’être avec Respect de Vôtre Excellence Le très humble & très obéissant Serviteur

Villedeuil

